
	
		111th CONGRESS
		2d Session
		S. 3200
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 23 Genesee Street in Hornell, New York, as the
		  Zachary Smith Post Office Building.
	
	
		1.Zachary Smith Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 23 Genesee Street in Hornell, New York, shall be known and
			 designated as the Zachary Smith Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, or other record of the United States to the facility referred to in
			 subsection (a) shall be deemed to be a reference to the Zachary Smith
			 Post Office Building.
			
	
		
			Passed the Senate
			 May 25, 2010.
			
			Secretary
		
	
	
	
